Case 1:21-cv-02837-RPK-RML Document 1-2 Filed 05/19/21 Page 1 of 7 PageID #: 6




                      Exhibit A
FILED: KINGS COUNTY CLERK 02/25/2021 01:49 PM                                INDEX NO. 504613/2021
         Case
NYSCEF DOC. NO.1:21-cv-02837-RPK-RML
                1                    Document 1-2 Filed 05/19/21 PageRECEIVED
                                                                      2 of 7 PageID #: 702/25/2021
                                                                               NYSCEF:




                                              1 of 6
FILED: KINGS COUNTY CLERK 02/25/2021 01:49 PM                                INDEX NO. 504613/2021
         Case
NYSCEF DOC. NO.1:21-cv-02837-RPK-RML
                1                    Document 1-2 Filed 05/19/21 PageRECEIVED
                                                                      3 of 7 PageID #: 802/25/2021
                                                                               NYSCEF:




                                              2 of 6
FILED: KINGS COUNTY CLERK 02/25/2021 01:49 PM                                INDEX NO. 504613/2021
         Case
NYSCEF DOC. NO.1:21-cv-02837-RPK-RML
                1                    Document 1-2 Filed 05/19/21 PageRECEIVED
                                                                      4 of 7 PageID #: 902/25/2021
                                                                               NYSCEF:




                                              3 of 6
FILED: KINGS COUNTY CLERK 02/25/2021 01:49 PM                               INDEX NO. 504613/2021
         Case
NYSCEF DOC.   1:21-cv-02837-RPK-RML
            NO. 1                   Document 1-2 Filed 05/19/21 PageRECEIVED
                                                                     5 of 7 PageID #: 10
                                                                              NYSCEF:  02/25/2021




                                             4 of 6
FILED: KINGS COUNTY CLERK 02/25/2021 01:49 PM                               INDEX NO. 504613/2021
         Case
NYSCEF DOC.   1:21-cv-02837-RPK-RML
            NO. 1                   Document 1-2 Filed 05/19/21 PageRECEIVED
                                                                     6 of 7 PageID #: 11
                                                                              NYSCEF:  02/25/2021




                                             5 of 6
FILED: KINGS COUNTY CLERK 02/25/2021 01:49 PM                               INDEX NO. 504613/2021
         Case
NYSCEF DOC.   1:21-cv-02837-RPK-RML
            NO. 1                   Document 1-2 Filed 05/19/21 PageRECEIVED
                                                                     7 of 7 PageID #: 12
                                                                              NYSCEF:  02/25/2021




                                             6 of 6
